             Case 1:19-cv-03377-LAP Document 254
                                             251 Filed 03/08/21 Page 1 of 1



                                        Cooper & Kirk
                                                     Lawyers
                                       A Professional Limited Liability Company

Nicole Jo Moss                   1523 New Hampshire Avenue, N.W.                                (202) 220-9600
(202) 220-9660                         Washington, D.C. 20036                               Fax (202) 220-9601
nmoss@cooperkirk.com

                                                 March 8, 2021
                                      Counsel's request for an extension of time to March
VIA ECF
                                      12, 2021 to file a response letter and the request
The Honorable Loretta A. Preska
                                      to file that letter under seal are granted.
United States District Court
                                      Defendant shall file any reply no later than March
Southern District of New York
500 Pearl Street                      16, 2021. SO ORDERED.
New York, NY 10007                                                                           3/8/2021

       Re:     Giuffre v. Dershowitz, Case No. 19-cv-3377-LAP

Dear Judge Preska:
        I write on behalf of Plaintiff Virginia Giuffre. Pursuant to Rule 1.E of Your Honor’s Individual
Practices, Plaintiff respectfully requests a brief extension of time from Tuesday, March 9, 2021 until
Friday, March 12, 2021 to respond to Defendant’s pre-motion letter filed on March 4, 2021, renewing
Defendant’s request that the Court compel non-party Leslie Wexner to submit to a deposition in this
matter. Doc. 249. In support of this request, Plaintiff notes that this extension will not impact any other
deadlines in this case; no prior extensions have been sought; and it is Plaintiff’s understanding that
Defendant has agreed to allow counsel for Mr. Wexner until March 12, 2021 to submit his response to
Defendant’s pre-motion letter. Defendant does not object to this requested extension provided he has until
Tuesday, March 16, 2021 to file his reply. Plaintiff has no objection to that request.


        In addition, pursuant to Rule 1.A of Your Honor’s Individual Practices, Plaintiff requests leave to
file under seal her response to Defendant’s pre-motion letter. In support of this request, Plaintiff notes that
the Court granted Defendant leave to file his pre-motion letter under seal, see Doc. 248, and Plaintiff will
both be responding to that sealed filing as well as referencing and attaching excerpts of the deposition of
John Zeiger, Esq. which have been designated as confidential under the applicable protective order, Doc.
168.

                                                           Respectfully,

                                                           s/ Nicole Jo Moss
                                                           Nicole J. Moss

cc: Counsel of Record
